NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                            2021 VT 37

                                           No. 2019-344

Gregory C. Wark                                               Supreme Court

                                                              On Appeal from
   v.                                                         Superior Court, Windsor Unit,
                                                              Civil Division

Donald Zucker                                                 February Term, 2020


Michael R. Kainen, J.

Victor J. Segale, Rutland, for Plaintiff-Appellee.

Paul S. Kulig and Shannon A. Bertrand of Facey Goss & McPhee, P.C., Rutland, for
 Defendant-Appellant.


PRESENT: Robinson, Eaton, Carroll and Cohen, JJ., and Tomasi, Supr. J., Specially Assigned


        ¶ 1.   CARROLL, J. Donald Zucker appeals a summary-judgment decision awarding

attorney’s fees to Gregory Wark because Zucker refused to mediate a dispute arising out of a

purchase and sale agreement. On appeal, Zucker argues that he was not required to mediate

because the purchase and sale agreement was not an enforceable contract. We agree, reverse the

trial court’s grant of partial summary judgment, and vacate the trial court’s award of attorney’s

fees.

        ¶ 2.   The following facts are undisputed. Zucker owns a roughly sixty-five-acre tract of

land in Bridgewater, Vermont. In August 2013, Zucker granted an easement to Eugene Heselton,

which gave Heselton the right to build a road across a portion of Zucker’s tract so that he could

access his adjoining property. On December 17, 2014, Wark signed a purchase and sale agreement

providing that Zucker would sell his property to Wark. Zucker signed the agreement the next day.
        ¶ 3.    The purchase and sale agreement was prepared using a pre-printed contract from

Vermont Realtors, a brokerage firm.         In paragraph 10 of the agreement, entitled “Special

Conditions,” the following language was added:

                 See attached addendum. In addition, both Parties agree that this
                contract is subject to an Attorney Review of the Terms of the
                Contract with the exception of price by the Purchaser’s Attorney and
                the Seller’s Attorney. Said review shall be done within 30 calendar
                days of the Seller’s signed acceptance of the Purchase and Sale
                Contract.

The attached addendum outlined the following additional special conditions:

                 Purchaser acknowledges that Seller has given Eugene Heselton, a
                property abutter, permission to construct a private roadway across
                the land. As a condition of this offer and prior to closing on the land,
                Purchaser requires that the terms and conditions of the Easement
                between Donald Zucker and Eugene Heselton . . . be fully
                satisfied. . . .

                 Both Parties agree that this addendum is subject to an Attorney
                Review of the terms and conditions of the afore[]mentioned
                Easement by both Purchaser’s and Seller’s attorneys. Said review
                shall be done within 30 calendar days of the Seller’s signed
                acceptance of the Purchase and Sale Contract. If the Parties are
                unable to agree to the conditions of this Easement or any proposed
                changes or additional conditions as proposed by Purchaser’s or
                Seller’s attorneys, then either Party may withdraw from the contract,
                and any funds herein deposited shall be returned to the depositor.

                 Closing shall take place after such time as all Parties perform their
                due diligence and the terms and conditions of the Easement have
                been satisfied, but no later than June 1, 2015.

        ¶ 4.    In paragraph thirty, the agreement specified that a binding contract would not be

created unless the seller and purchaser agreed in a signed writing to the “conditions of any offer(s)

and/or counteroffer(s), including any addenda or supplemental conditions” by December 31, 2014.

In bold, the agreement provided that if a binding contract was not made by that date, “neither party

[would] have any obligations to the other party.” Finally, the agreement contained a mediation

clause, which required the parties to submit “any dispute or claim arising out of or relating to th[e]

Contract . . . to mediation prior to the initiation of any lawsuit.” If a lawsuit was filed without first

seeking mediation, the mediation clause provided that any party would “be entitled to
                                          2
reimbursement of the reasonable cost of attorney’s fees or other expenses arising out of such

lawsuit” until mediation occurred.

       ¶ 5.    Between January and March 2015, the attorneys for Zucker, Wark, and Heselton

exchanged numerous emails discussing, among other things, the status of the easement, the

logistics of having an engineer assess the road Heselton was building, and the possibility of moving

the closing date. Following these exchanges, Zucker’s attorney sent the following email to Wark’s

attorney:

                 Relative to the contract negotiations between Mr. Donald Zucker
               and your client, Mr. Gregory Wark, and based upon all of the recent
               flow of communications back and forth regarding the uncertain
               status of the road/driveway being built by Mr. Eugene Heselton
               . . . we would simply think it prudent to withdraw the property from
               the market . . . .

On March 18, 2016, almost a year later, Wark, through counsel, sent a letter to Zucker demanding

mediation pursuant to the mediation clause in the purchase and sale agreement. After a second

demand for mediation in July, Zucker, through counsel, responded that the contract was properly

terminated, and he would not participate in mediation unless ordered to do so by a court.

       ¶ 6.    Wark filed suit alleging breach of contract and fraud and sought specific

performance. Zucker moved for summary judgment arguing that the purchase and sale agreement

was unenforceable. Wark filed a cross motion for partial summary judgment arguing, in part, that

because Zucker declined his request to mediate, he was entitled to attorney’s fees under the

mediation clause.

       ¶ 7.    The trial court granted summary judgment to Zucker on the breach-of-contract

claim, explaining that although the special condition regarding the easement required Heselton to

timely construct the easement, the purchase and sale agreement was “silent as to how the terms

and conditions were to be enforced against [him].” Because such terms were not outlined in the

purchase and sale agreement, the court held that there was no meeting of the minds and therefore

no enforceable contract. Alternatively, the court held that Zucker terminated the contract by

                                                 3
withdrawing the property from the market, which the addendum incorporated into the agreement

expressly “permitted him to do if agreement was not reached as to additional proposed conditions.”

       ¶ 8.    Although the court granted summary judgment to Zucker on the breach-of-contract

claim, it concluded that the mediation clause was still enforceable because “courts of external

jurisdictions have found that the termination of a contract prior to a demand for alternative dispute

resolution (ADR) will generally have no effect on such demand, provided that the dispute in

question either arose out of the terms of the contract or arose when a broad contractual [ADR]

clause was still in effect.” (Quotation omitted.) Because the mediation clause was still enforceable,

and Zucker refused to mediate, the court granted partial summary judgment to Wark and directed

him to submit evidence in support of attorney’s fees.

       ¶ 9.    In August 2019, the court awarded $2430 in attorney’s fees and costs to Wark. The

court noted that in opposing the requested fees, Zucker misconstrued the court’s earlier decision

as holding that there was no contract:

               To clarify, the court never held that there was no contract. Rather,
               the court specifically stated that “the parties in this case executed a
               Purchase and Sale [agreement] that included special conditions,” but
               held that the [agreement] was “not enforceable against Mr. Zucker,”
               in part because of the lack of a “meeting of the minds” with respect
               to those Special Conditions, as well as because [Zucker] terminated
               the contract when the parties failed to reach agreement as to
               additional proposed conditions. [Zucker] has not timely requested
               reconsideration and the court is not persuaded to amend its decision.

Zucker subsequently appealed the court’s grant of partial summary judgment and award of

attorney’s fees to Wark.

       ¶ 10.   “We review a grant of summary judgment de novo, using the same standard as the

superior court.” Tillson v. Lane, 2015 VT 121, ¶ 7, 200 Vt. 534, 133 A.3d 832. Summary

judgment is appropriate if, resolving all reasonable doubts in favor of the nonmoving party, the

moving party can “demonstrate[] that there are no genuine issues of material fact and the party is

entitled to judgment as a matter of law.” Smith v. Parrott, 2003 VT 64, ¶ 6, 175 Vt. 375, 833 A.2d


                                                 4
843. Here, there are no disputed material facts. The issue presented is a legal one—whether Wark,

pursuant to the mediation clause, is entitled to attorney’s fees for Zucker’s refusal to mediate.

       ¶ 11.   Zucker argues that because the trial court held that the purchase and sale agreement

was unenforceable in granting summary judgment on Wark’s breach-of-contract claim—and Wark

did not appeal that decision—it necessarily follows that the mediation clause is also unenforceable.

In response, Wark argues that the court did not hold that there was no contract; rather, he contends,

the court held that the contract was not enforceable against Zucker. Alternatively, Wark argues

that the purchase and sale agreement created an obligation to mediate regardless of whether the

parties had reached agreement regarding the special condition.

       ¶ 12.   Zucker is certainly correct that because neither party appealed the court’s summary-

judgment decision on the breach-of-contract claim, the question of whether the purchase-and-sale

agreement was enforceable is not directly before the Court. The only question presented is whether

the mediation clause is enforceable. Nevertheless, to determine whether a mediation clause is

enforceable, we look to contract law. 1 J. Grenig, Alt. Disp. Resol. § 4:14 Enforcement (4th ed.

2020) (“In determining whether a mediation clause is enforceable in the absence of statutory

authority, courts should apply contract law.”). And whether there is an enforceable contract is a

question of law we review de novo. Miller v. Flegenheimer, 2016 VT 125, ¶ 11, 203 Vt. 620, 161

A.3d 524. Accordingly, to answer the narrow question presented in this appeal—whether the

mediation clause is enforceable—we consider de novo whether the purchase and sale agreement

is an enforceable contract.

       ¶ 13.   “An enforceable contract must demonstrate a meeting of the minds of the parties:

an offer by one of them and an acceptance of such offer by the other.” Starr Farm Beach

Campowners Ass’n, Inc. v. Boylan, 174 Vt. 503, 505, 811 A.2d 155, 158 (2002) (mem.). “To

constitute a meeting of the minds, the acceptance must in every respect meet and correspond with

the offer, neither falling short of nor going beyond the terms proposed . . . .” Sweet v. St. Pierre,

2018 VT 122, ¶ 12, 209 Vt. 1, 201 A.3d 978 (quotation omitted).
                                              5
       ¶ 14.   We conclude that there was no meeting of the minds because the parties never

agreed to the addendum in the manner required by paragraph thirty of the agreement, which

specified that a binding contract would not be created “unless all terms and conditions of any

offer(s) and/or counteroffer(s), including any addenda or supplemental conditions [were] agreed

to in” a signed writing by December 31, 2014. Although the parties incorporated the addendum

into the agreement via the special-conditions paragraph, that was insufficient to form a binding

contract. According to paragraph thirty, they specifically had to agree to the addendum in a signed

writing by December 31, 2014.

       ¶ 15.   Based on the summary-judgment record, there is no evidence the parties agreed to

the condition in a signed writing by the December 31, 2014 deadline. Although Wark signed the

addendum, Zucker never did—the spot for the seller’s initials is blank. In fact, email exchanges

between Wark’s and Zucker’s attorneys indicate that Wark was still proposing additional addenda

to the agreement in January and March 2015. Because the parties did not agree to the addendum

in a signed writing by December 31, 2014, the purchase and sales agreement is not an enforceable

contract, which also means the mediation clause is unenforceable.1

       ¶ 16.   We are unpersuaded by the rationale provided by the trial court and the arguments

advanced by Wark as to how the mediation clause could be enforceable if the purchase and sale

agreement is itself unenforceable. The trial court concluded that the mediation clause was

enforceable because “courts of external jurisdictions have found that the termination of a contract

prior to a demand for alternative dispute resolution (ADR) will generally have no effect on such

demand, provided that the dispute in question either arose out of the terms of the contract or arose


       1
          Zucker argues that the trial court erred in awarding attorney’s fees for two additional
reasons. First, Zucker argues that the plain language of the mediation clause only allows for
recovery of attorney’s fees against the party that files a lawsuit without seeking mediation.
Because Zucker did not initiate a lawsuit, he argues that attorney’s fees could not be awarded
against him. Second, Zucker argues that the trial court’s award of attorney’s fees in the amount of
$2430 lacks a sufficient evidentiary basis. Because we conclude that the mediation clause is
unenforceable, we need not address these arguments. See Nolan v. Fishman, 2019 VT 63, ¶ 10
n.2, 211 Vt. 1, 218 A.3d 1034.
                                                 6
when a broad contractual [ADR] clause was still in effect.” (Quotation omitted.) It is certainly

true that courts have held that ADR clauses—specifically, arbitration agreements—may survive

the termination of a valid contract. See Geller v. Temple B’nai Abraham, 415 N.E.2d 246, 248

(Mass. App. Ct. 1981) (“The agreement’s expiration and the plaintiff’s letters of resignation would

not, as a matter of law, preclude arbitration.”); County of Orange v. Faculty Ass’n of Orange Cty.

Cmty. Coll., 431 N.Y.S.2d 86, 87 (N.Y. App. Div. 1980) (holding that arbitration was required

because disputed events occurred before contract expired). These cases are inapplicable here,

however, because there was never a valid contract. Wark’s demand for mediation neither arose

out of the terms of the contract nor arose when a contractual ADR clause was still in effect.

        ¶ 17.   Wark advances two different arguments as to why the mediation clause is

enforceable despite the purchase and sale agreement not being an enforceable contract. First, he

argues that the trial court only held that the purchase and sale agreement was not enforceable

against Zucker, not that there was no contract. We fail to see the legal significance of the

distinction Wark attempts to draw—albeit one the trial court also seemed to draw.                 More

importantly, however, regardless of what the trial court held, we consider de novo whether the

purchase and sale agreement is enforceable for the purpose of resolving the narrow issue presented

on appeal. As outlined above, based on our review of the record, we conclude that the purchase

and sale agreement is not an enforceable contract.

        ¶ 18.   Second, Wark argues that even though Zucker is not contractually obligated to sell

his land, the purchase and sale agreement amounted to a “base contract” that created a contractual

obligation to mediate. A mediation clause certainly may require parties to mediate a dispute

relating to the validity of a contract. See Leamon v. Krajkiewcz, 132 Cal. Rptr. 2d 362, 368 (Cal.

Ct. App. 2003) (“[R]equiring a party to mediate the question of the validity of [a] contract does

not necessarily mean that [the] party concedes the contract is not voidable. A request for mediation

can clearly state the party’s position that the contract is voidable or invalid . . . .”). In this case,

however, the record indicates that the purchase-and-sale agreement did not create any legal
                                             7
relationship or obligations between the parties because it expressly provided, in bold, that if a

binding contract was not made by December 31, 2014, “neither party [would] have any obligations

to the other party.”

       ¶ 19.   In sum, the trial court erred in granting partial summary judgment and awarding

attorney’s fees to Wark for Zucker’s refusal to mediate because the purchase and sale agreement

is not an enforceable contract and created no legal obligation for Zucker to mediate. We

accordingly vacate the court’s award of attorney’s fees.

       The trial court’s decision granting partial summary judgment to Wark is reversed, and the
award of attorney’s fees is vacated.

                                               FOR THE COURT:



                                               Associate Justice


       ¶ 20.   TOMASI, Supr. J., Specially Assigned, concurring. I do not quibble with the

majority’s legal conclusion that, if the parties never entered into an enforceable purchase and sale

agreement, they were not bound by the mediation clause in that document. That is certainly the

argument urged by Zucker on appeal. I diverge from the majority, however, in its determination

that the summary-judgment record, viewed in the light most favorable to Wark, shows that the

parties never agreed to the General Addendum by December 31, 2014, and that, therefore, no

enforceable contract was formed between them. I believe the summary-judgment record, at most,

suggests a dispute of material fact as to whether the parties entered into an enforceable agreement.

       ¶ 21.   We review the trial court’s summary-judgment decision without deference,

applying the same standard as the trial court. In re Gay, 2019 VT 67, ¶ 7, 211 Vt. 122, 220 A.3d

769. Summary judgment is warranted when there are no issues of material fact, and a party is

entitled to judgment as a matter of law. V.R.C.P. 56(a). In evaluating the state of the summary-

judgment record, we rely primarily on the parties’ respective statements of material facts and the


                                                 8
record evidence cited therein, although we may also consider other materials in the record.

V.R.C.P. 56(c)(1), (3).

        ¶ 22.   The summary-judgment record in this case demonstrates that the factual dispute

between the parties before the trial court was not whether the parties agreed to the General

Addendum; rather, they disputed the effect of that addendum in light of subsequent events. With

respect to the parties’ agreement to the General Addendum, in the affidavit Wark filed in

connection with the parties’ cross-motions for summary judgment, Wark stated that the parties

executed the purchase-and-sale agreement, including the General Addendum setting forth the

special conditions concerning the easement to Haselton, on December 18, 2014. Zucker’s

summary-judgment motion described the General Addendum as “a contemporaneous addendum.”2

Importantly, Zucker never expressly averred or argued that he did not agree to the Addendum or

that it was unenforceable. Instead, he maintained that he properly withdrew from the contract

pursuant to the terms of that Addendum. Lastly, the initial step in considering whether a

preliminary agreement is enforceable is whether the parties to the writing intended to be bound by

it. See Miller v. Flegenheimer, 2016 VT 125, ¶ 16, 203 Vt. 620, 161 A.3d 524. Here, neither the

parties nor the trial court engaged in that analysis. For all those reasons, I do not believe the factual

record is clear enough for us to hold that no contract existed as a matter of law.

        ¶ 23.   While I conclude there is a dispute of material fact as to the existence of a contract

in this case, I join in the result reached by the majority on an alternative legal basis. A secondary

holding of the trial court was that, even if the parties formed a contract, Zucker withdrew from that

agreement in March 2015. I would adopt that approach.

        ¶ 24.   The General Addendum to the agreement states that: “If the Parties are unable to

agree to the conditions of this Easement or any proposed changes or additional conditions as



        2
          I quote from Zucker’s summary-judgment motion because, although Zucker’s motion
references an attached statement of material facts, I have been unable to locate in the court file any
such statement or associated affidavits in connection with Zucker’s summary-judgment motion.
                                                 9
proposed by Purchaser’s or Seller’s attorneys, then either Party may withdraw from the contract.”

I believe the language of this negotiated provision as to termination is broad and permitted Zucker

to withdraw from the deal if the parties failed to agree on the easement or additional conditions.3

My review of the summary-judgment record confirms that the undisputed facts are that the parties

had not reached an agreement as to the easement and additional conditions by March 19, 2015;

that Zucker’s attorney sent an email withdrawing the property from the market on that date; and

that Wark’s attorney acknowledged that very point. It was not until nearly a year later that Wark

requested mediation. I believe the present record establishes that Zucker effectively terminated

the contract, assuming there was one.

       ¶ 25.   While there well may be occasions when a mediation clause can survive the

termination of a contract as a general matter, there is no need to reach that knotty issue in this

case.4 Each contract must be construed according to its particular terms. In this instance, the

parties’ agreement convinces me that the mediation provision was not in force at the time

mediation was requested. These parties augmented a standard purchase and sale agreement in

several ways. In the General Addendum, they appended the detailed contingency and termination

provisions described above. On an adjacent page, they added the following provision: “In the

event this contract is terminated by either Seller’s or Purchaser’s [sic] in accordance with the

provisions of any applicable contingency, all contract deposits together with all interest therein to

which Purchaser may be entitled shall be forthwith returned to Purchaser and the contract shall be



       3
          I do not read the General Addendum to limit the power to terminate for disagreements
concerning the easement to the 30-day period following the signing of the Purchase-and-Sale
Agreement. In any event, the record shows that Wark’s attorney began to raise issues and make
proposals for modifications concerning the wording and scope of the easement within that period
that were not agreed to by Zucker. Those and related disputes regarding the easement continued
until the March termination.
       4
          While there is strong support for the conclusion that binding arbitration clauses survive
the termination of a contract as to certain disputes, see Litton Fin. Printing Div. v. N.L.R.B., 501
U.S. 190, 206 (1991), the nature of nonbinding mediation provisions may not necessarily lead to
the same result.
                                                 10
of no further force and effect.” (Emphasis added.) No doubt, the parties could have drafted a

narrower proviso, but they did not. I would give primary effect to that specific term over the more

general mediation clause, which is embedded as part of the boilerplate of the contract. See

Fairchild Square Co. v. Green Mountain Bagel Bakery, Inc., 163 Vt. 433, 439, 658 A.2d 31, 35

(1995) (“As a matter of contract construction, the specific controls the general.”).

        ¶ 26.   In short: these parties agreed that, upon termination, all contract terms—including

the mediation provision—would no longer be in effect. Zucker effectively terminated the contract

in March 2015. Wark sought mediation in March 2016. Since the parties no longer had any

contractual obligations to each other at that point, the trial court’s decision to award attorney’s fees

in connection with the mediation demand must be reversed.5 On that basis, I concur in the

judgment of the Court.

        ¶ 27.   I am authorized to state that Justice Robinson joins this concurrence.




                                                 Superior Judge, Specially Assigned




        5
          The timing of Wark’s request for mediation adds further support to that conclusion. The
contract established a closing date for the sale of “no later than June 1, 2015”; acknowledged that
“time was of the essence”; and provided that “neither party is obligated to extend the date for the
Closing.” The closing date arrived and passed with no request for mediation. Wark’s belated
demand for mediation did not come until over nine months after the mandatory closing date and
almost a year after Zucker had terminated the contract. Cf. Nolde Bros., Inc. v. Local No. 358,
Bakery & Confectionery Workers Union, AFL-CIO, 430 U.S. 243, 255 n.8 (1977) (noting
contention that arbitration demand must be made within “reasonable time” after expiration of
agreement).
                                                  11